Citation Nr: 1206024	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  00-09 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's son



INTRODUCTION

The Veteran served on active duty from September 1942 to March 1946.  He died in November 1998.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit sought on appeal.  The claims folder was subsequently transferred to the RO in Muskogee, Oklahoma.  It has since been transferred back to the RO in St. Louis, Missouri.

The appellant testified before the undersigned Veterans Law Judge in November 2004.  A copy of the transcript is in the record.

The Board denied service connection for the cause of the Veteran's death in a February 2005 decision.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The Court affirmed the Board's decision in October 2006.  The appellant appealed that determination to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  By a Judgment in March 2008, the Federal Circuit vacated the Court's decision and remanded the matter for the Court to apply 38 U.S.C. § 5103A(a).  

In an August 2008 memorandum decision, the Court reviewed the record and determined, in essence, that a medical opinion was required to address whether an in-service head injury materially contributed to the Veteran's death.  The Court cited 38 U.S.C.A. § 5103A(a) and DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  The Court set aside the February 2005 Board decision and remanded the matter for further proceedings.  In February 2010, the Board remanded the claim for additional development of the evidence.  The case has been returned to the Board for further appellate consideration.  

On a related matter, the vacated February 2005 Board decision also noted that it was unclear whether the appellant wanted to make a claim for accrued benefits.  The Board referred this to the RO for appropriate action.  There is no evidence in the claims file that this matter was pursued.  The Board again refers it to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's certificate of death reflects that the immediate cause of the Veteran's death was an acute myocardial infarction, due to or as a consequence of coronary arteriosclerosis and recent plaque hemorrhage.  An autopsy report provided the same cause of death, and listed contributing factors including remote history of a fall in 1946 with subsequent severe headaches.  The appellant contends that medication (BC Powder) utilized by the Veteran to treat residual headaches from a fall in service resulted in debilitation of his physical condition that eventually caused the Veteran's death.  An August 1945 service medical record indicated that the Veteran experienced intermittent attacks of headaches.  The service treatment records indicate that the Veteran slipped in the shower and experienced a scalp laceration in December 1945.  

The February 2010 Board remand requested that the Veteran's claims folder be forwarded to an appropriate clinician for review and an opinion as to whether the cause of the Veteran's death was related to any injury or disease in service.  The clinician was specifically requested to opine as to whether it is at least as likely as not that the Veteran's overall medical problems, including CVA's, his falls and the GI bleed, were all related to his original fall back in 1945 that caused his headaches.  The clinician was requested to reconcile his or her opinion with the January 29, 2010 private physician's opinion, as well as an Independent Medical Opinion dated in September 2009, the Veteran's service treatment records, and all post service clinical evidence of record, autopsy report and certificate of death.

VA medical opinions were obtained in January 2011 and April 2011.  In the April 2011 medical opinion, the VA clinician indicated that he was unable to formally comment on the issue of whether the Veteran's history of a fall and laceration of the head in service resulted in chronic disability, to include any neurological disability (to include headaches).  The VA clinician explained his inability to comment was due to the fact that his background was as a gastroenterologist, and that such opinion request should be referred to a neurologist.  Nevertheless, the April 2011 VA clinician opined that, considering all of the evidence of record, while it was at least as likely as not that use of BC Powder over the years to treat headaches could cause gastrointestinal issues, it was unlikely (less than 50 percent probability) that a digestive disability caused or hastened the Veteran's death.  Rationale was provided for the opinion offered. 

However, subsequent to the medical opinions obtained in response to the Board's February 2010 remand, in a statement dated January 18, 2012, the appellant's representative indicated that additional evidence had been submitted to the RO earlier in January 2012, including statements by the appellant dated January 9, 2012 and January 10, 2012, and additional medical records.  Such records have not been associated with the claims folder.  It was noted that while the appellant initially stated that she wished to waive RO consideration of that additional evidence, she no longer wished to waive RO consideration, and desired to have the RO consider the additional evidence.  Due process considerations require that the appeal be remanded to the RO for consideration of the additional evidence, prior to appellate consideration.

Additionally, in the January 18, 2012 communication, the appellant's representative indicated that the appellant desired a video conference hearing before a Veterans Law Judge of the Board.  Due to the passage of time since the prior Board hearing, and the receipt of additional evidence into the record, the appellant must be afforded the opportunity for such hearing prior to further appellate consideration.

Accordingly, the case is REMANDED for the following action:

1. Associate with the Veteran's claims folder the January 12, 2012 communication from the appellant's representative, and associated additional evidence including statements dated January 9th and 10th, 2012 by the appellant, and additional medical evidence.  If such documents cannot be located, the appellant and her representative should be notified thereof and given the opportunity to respond.  Thereafter, the issue on appeal should be readjudicated, and a supplemental statement of the case should be issued to the appellant and her representative.  The appropriate period to respond should be afforded.

2. Thereafter, if the benefit sought has not been granted, schedule the appellant for a videoconference hearing at the local RO before a Veteran's Law Judge of the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


